      Case 19-80365    Doc 24    Filed 07/23/19 Entered 07/23/19 10:58:38          Desc Main
                                   Document     Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

 In Re:                                    )      Case No:      19-80365
          Heidi Milke                      )
                   Debtor                  )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         Thomas M. Lynch

                                    NOTICE OF MOTION

To:        Heidi Milke, 713 Regent Drive, Crystal Lake, IL, 60014

           Lydia Meyer, 308 W. State St. #212 Box 14127, Rockford, IL, 61105-4127

           Office of the US Trustee, 780 Regent St., Ste. 304, Madison, WI 53715

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on August 15, 2019 at 9:00 a.m. I shall appear before the
Honorable Judge Thomas M. Lynch at 327 South Church St., Courtroom 3100, Rockford IL
61101 and then and there present the attached MOTION TO MODIFY CONFIRMED
PLAN, a copy of which is attached hereto.


                                                /s/ Nathan Curtis
                                         By:___________________________
                                                  Nathan Curtis

                                 CERTIFICATE OF SERVICE

I, Nathan Curtis, hereby certify that I served a copy of this Notice along with the
aforementioned document upon the above parties, by causing the same to be mailed in a
properly addressed envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois,
on 7/23/2019.


                                                /s/Nathan Curtis
                                         By:___________________________
                                              Nathan Curtis

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 19-80365               Doc 24   Filed 07/23/19 Entered 07/23/19 10:58:38   Desc Main
                                                  Document     Page 2 of 4
ATT
C/O Diversified Consultant
10550 Deerwood Park Blvd
Jacksonville FL 32256

Bridgecrest
Attn: Bankruptcy Dept.
7300 E Hampton Ave
Mesa AZ 85209

Capital One Bank USA, NA
C/O: Blatt, Hasenmiller, Leibsker, &
125 S Wacker Dr, STE 400
Chicago IL 60606

Comcast Cable
C/O Credit Management LP
Po Box 118288
Carrollton TX 75011

Fifth Third Bank
Attn: Bankruptcy Dept.
PO Box 630784
Cincinnati OH 45263

First Premier BANK
Attn: Bankruptcy Dept.
601 S Minnesota Ave
Sioux Falls SD 57104

McHenry County Clerks Office
2200 N Seminary Ave.
Woodstock IL 60098

PNC Bank
Bankruptcy Dept
222 Delaware Avenue
Wilmington DE 19899

McHenry County Clerk
15CH677
2200 N. Seminary Ave.
Woodstock IL 60098

Anselmo Lindberg Oliver LLC
15CH677
1771 West Diehl Rd.
Naperville IL 60563

Sprint
C/O Enhanced Recovery CO L
8014 Bayberry Rd
Jacksonville FL 32256
    Case 19-80365       Doc 24    Filed 07/23/19 Entered 07/23/19 10:58:38       Desc Main
                                    Document     Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

 In Re:                                     )      Case No:      19-80365
          Heidi Milke                       )
                   Debtor                   )      Chapter:      Chapter 13
                                            )
                                            )      Judge:         Thomas M. Lynch

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Heidi Milke (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 02/22/2019.

   3.     The Debtor’s plan was confirmed by the Court on 05/31/2019 with monthly plan

          payments of $885 and a 100% dividend to unsecured claims.

   4.     The plan is feasible to maintain the 100% dividend to unsecured claims with

          monthly plan payments of $375.

   5.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to reduce the monthly Chapter 13 plan payment to $375.
    Case 19-80365     Doc 24
                       Filed 07/23/19 Entered 07/23/19 10:58:38 Desc Main
                         Document     Page 4 of 4
   WHEREFORE THE DEBTOR, Ms. Heidi Milke, respectfully requests this Honorable

   Court enter an order:

   1.   Reducing the monthly Chapter 13 plan payment to $375,

   2.   Any other relief the court deems proper.



                                         By:____/s/ Nathan Curtis__
                                            Nathan Curtis




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
